



COURT OF APPEAL FOR ONTARIO

CITATION:  Muller v. Bluewater Recycling Association, 2013
    ONCA 154

DATE: 20130315

DOCKET: C56093

Doherty, MacPherson and Watt JJ.A.

Michelle Lynn Muller

Proposed
    Plaintiff (Respondent)

and

Bluewater Recycling Association and John Bonnett

Proposed
    Defendants

and

Her Majesty the Queen in Right of Ontario, as
    represented by the Ministry of Community Safety and Correctional Services
    (Ontario Provincial Police)

Non-Party
    (Appellant)

Eunice Machado and Judith Parker, for the non-party
    (appellant), Her Majesty the Queen in Right of Ontario (Ontario Provincial
    Police)

Cynthia Kuehl and Alfonso Campos Reales, for the
    proposed plaintiff (respondent), Muller

Heard and released orally:  March 11, 2013

On appeal from the order of Justice A.D. Grace of the
    Superior Court of Justice, dated September 6, 2012.

ENDORSEMENT

[1]

This is an appeal from an order directing the appellant to turn certain
    documents over to the respondent.  All of the documents sought by the
    respondent were produced to her before the appeal was launched.  The appellant
    does not seek the return of any of the documents.

[2]

There is no longer a legal controversy between the appellant and the
    respondent.  The appeal is moot.  This is not a case like
Forget
,
    where the judgment under appeal had struck down legislation of general
    application.  In those cases, a legal controversy as to the application of the
    law remains even if its application is no longer relevant to the particular
    respondent.

[3]

The appellants submission that there is a live issue confuses the
    requirement of a continuing
lis
between the parties and a genuine
    controversy on a point of law raised on the appeal.  The former is relevant to
    mootness, but the latter is relevant to whether the court should, in the exercise
    of its discretion, hear the appeal despite its mootness.

[4]

This is not a case in which we should exercise our discretion to hear a
    moot appeal.  The issue is not one which, in our view, is unlikely to be
    amenable to appellate review in the normal course.  Nor, given the
    discretionary nature of the order under appeal, is it likely that this court
    could avoid any significant future litigation by addressing the merits of the
    appeal.  Appeals in these matters will, it seems inevitably, turn on their
    particular facts.

[5]

The relevant law at play on this appeal is relatively clear.  The
    impugned order reflects the exercise of an acknowledged discretion based on the
    specific circumstances of this case.  We are not satisfied that our review of
    that order, despite the mootness of the appeal, is necessary either for the
    proper development of the jurisprudence or to avoid a flood of requests to the
    appellant for documents arising out of accident investigations.  There is no
    evidence that any such flood has developed.

[6]

In the normal course, courts do not hear moot matters.  The appellant
    has not made out a case for departing from the normal course and hearing the
    appeal despite the mootness.  The appeal is dismissed as moot.  We, of course,
    intend no comment on the merits of the judgment under appeal.

[7]

Costs of the appeal are awarded to the respondent in the amount of
    $6,000, inclusive of disbursements and relevant taxes.

Doherty J.A.

J.C. MacPherson J.A.

David Watt J.A.


